


110 HCON 431 IH: Supporting the goals and ideals of a

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 431
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Ms. Herseth Sandlin
			 (for herself, Mr. Boustany,
			 Mr. Israel,
			 Mr. Burgess,
			 Mrs. Drake,
			 Mr. Hinchey,
			 Mrs. Capito,
			 Mrs. Blackburn,
			 Mr. Hall of Texas,
			 Mr. English of Pennsylvania, and
			 Ms. Ginny Brown-Waite of Florida)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of a
		  Long-Term Care Awareness Week.
	
	
		Whereas the Department of Health and Human Services has
			 reported that approximately 60 percent of individuals who are over the age of
			 65 will need some kind of long-term care services, and at some point more than
			 40 percent of such individuals will require nursing home care;
		Whereas in 2005, the Government Accountability Office
			 projected that the number of individuals in the age group of individuals who
			 are 85 years or older, which it finds is the age group most likely to require
			 long-term care services, is projected to increase more than 250 percent from
			 4,300,000 individuals in 2000 to 15,400,000 individuals by 2040;
		Whereas the Internet site of the National Clearinghouse
			 for Long-Term Care Information notes that the Medicare program does not
			 generally pay for most long-term care services that are needed, the Medicare
			 program pays for skilled nursing facility services only after a recent hospital
			 stay, Medicare beneficiaries generally pay up to $128 in daily coinsurance
			 beginning on the 21st day of coverage, coverage ends after 100 days, and that
			 the Medicare program does not cover a stay in an assisted living facility or
			 adult day care;
		Whereas an AARP study in 2006 found that 59 percent of
			 people in the United States who are 45 years of age or older overestimated the
			 level of coverage under the Medicare program for nursing home care and more
			 than half of such people who are 45 years of age or older indicate they believe
			 such program provides coverage for assisted living, which it does not;
		Whereas the 2006 AARP study concludes that given the
			 already high costs related to long-term care and the projected growth in the
			 size of the older population in future years, it is essential for people in the
			 United States to learn more about the costs of long-term care, about ways to
			 prepare for and pay for long-term care, and about State and community resources
			 that are available to assist in these challenges;
		Whereas the Government Accountability Office has reported
			 that broad-based misperceptions regarding the Medicare program's level of
			 long-term care coverage significantly contributes to the lack of personal
			 preparation of people in the United States for the financing of long-term care
			 and advises that the government can play a significant part in enhancing
			 personal preparedness by educating people in the United States about the scope
			 of coverage of long-term care under public programs such as the Medicare
			 program;
		Whereas people in the United States have a right to know
			 what long-term care coverage is available to them so that they are able to make
			 informed retirement choices;
		Whereas the first phase of the Department of Health and
			 Human Service's pilot program to raise awareness regarding planning for
			 long-term care obtained a less than 8-percent response rate by consumers
			 requesting information in selected States;
		Whereas in 2002 the Government Accountability Office
			 reported that less than 10 percent of the elderly population in the United
			 States and a lower percentage of those aged 55 to 64 years of age in the United
			 States have purchased long-term care insurance;
		Whereas the Department of Commerce has reported that
			 savings as a percentage of after-tax income declined from approximately 8
			 percent in 1992 to close to zero since 2005;
		Whereas in 2005 the Government Accountability Office
			 reported that spending on long-term care services solely for the elderly is
			 projected to grow at least 2.5 times and could grow to $379,000,000,000 in
			 2050;
		Whereas the Government Accountability Office has reported
			 that many people in the United States have neared impoverishment by depleting
			 their assets to pay the significant costs of their long-term care;
		Whereas it has been estimated that more than 44,000,000
			 persons age 18 or older provide unpaid care to another adult in any given
			 year;
		Whereas an estimated 34,000,000 persons age 18 or older
			 provide unpaid care to another adult in any given month, averaging 21 hours per
			 week, with an estimated value of $350,000,000,000 in 2006;
		Whereas advance planning by family members, and support
			 for caregivers, will help to protect caregivers' health, financial security,
			 and quality of life;
		Whereas our Nation's long-term care challenges will
			 significantly impact women, who make up more than 58 percent of people in the
			 United States who are 65 years of age and older, and greater than two-thirds of
			 people in the United States who are 85 years of age and older;
		Whereas encouraging people in the United States to
			 anticipate and plan for their future long-term care needs will help them
			 achieve greater health and financial security, as well as greater independence,
			 choice, and control over the services they need in the setting of their choice;
			 and
		Whereas a long-term care awareness week has been observed
			 during a week in November, and it would be appropriate to observe the week
			 during the third week in November, which in 2008 will be the week of November
			 16, 2008, through November 22, 2008: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of a
			 Long-Term Care Awareness Week;
			(2)encourages the
			 Secretary of Health and Human Services to continue working to educate people in
			 the United States about long-term care; and
			(3)urges the people
			 of the United States to recognize such a week as an opportunity to learn more
			 about the potential risks and costs associated with long-term care and the
			 options available to help meet their long-term care needs.
			
